Title: From Thomas Jefferson to Schweighauser & Dobrée, 3 March 1788
From: Jefferson, Thomas
To: Schweighauser & Dobrée



Gentlemen
Paris Mar. 3. 1788.

I have at length been able to recover your papers, which had been mislaid at the bureau of the Diligence. Being called to Holland at a few hours warning I have only time to assure you that this  settlement shall be one of my first occupations on my return, and that I am with great esteem Gentlemen Your most obedt. humble servt.,

Th: Jefferson

